Title: To Alexander Hamilton from George Washington, 25 June 1799
From: Washington, George
To: Hamilton, Alexander


Private
Mount Vernon 25 June 1799
Dear Sir,

Your private letter of the 15th instant came duly to hand.
So far as my information extends (which by the bye is very limited) the Recruiting Service in this State progresses beyond my expectations, But is retarded very considerably from the want of cloathing, the ragged appearance of the Recruits having a tendency to disgust, rather than to excite enlistments.
I think with you, that policy dictates the expediency of promoting Brigadier Wilkinson to the Rank of Majr General, and will suggest the measure to the Secretary of War in a private communication. It would feed his ambition, sooth his vanity, and by arresting discontent, produce the good effect you contemplate. But in the appointment of this Gentleman, regard must be had to time, circumstances, and dates; otherwise by endeavouring to avoid Charibdas we might run upon Scylla.

What I mean by this is, that the President may deem it expedient to take ye next Majr General from the Eastern States; again, may recur to the former appointments of that Gra⟨de in⟩ the Provisional army; and further (if services in the Revolutionary army are to be regarded) to relative Rank also in dating the Commissions of the Major Generals yet to be appointed.
If Genl Wilkinson should be promoted, it will be expected, no doubt, that the oldest Lieut. Coll. Commandant should step into his shoes as Brigadier; of course, the oldest Major of the old line, would succeed to the vacancy occasioned thereby. Who & what the character of these Gentlemen are, I know not. The measure deserves consideration. I am always
Yr. Affecte
Go: Washington
Majr. Genl Hamilton
